Citation Nr: 9929134	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-01 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for emphysema due to use of 
tobacco products in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to June 1956 
and from May 1959 to July 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
emphysema due to the use of tobacco products in service. 


FINDINGS OF FACT

1.  The veteran's claim that he has emphysema due to tobacco 
product use in service is not accompanied by medical evidence 
to support that allegation.  

2.  The veteran's claim for service connection for emphysema 
due to tobacco product use in service is not plausible.  


CONCLUSION OF LAW

The claim for service connection for emphysema due to tobacco 
product use, is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was treated 
for a chest cold in January 1957 and an acute 
undifferentiated upper respiratory infection in October 1957.  
He was later treated for a common cold in November 1959.  The 
examiner noted at that time that the veteran smoked a pack of 
cigarettes per day.  The records are entirely negative for 
any record of clinical treatment or diagnosis for emphysema 
or any other lung condition.  

Post service, medical evidence consists of records from 
Anderson Area Medical Center dated in 1987.  Specifically a 
discharge summary shows the veteran was hospitalized in March 
for chronic lung disease.  Chest X-rays show advanced 
emphysematous changes as well as evidence of moderate COPD.  

Additional medical records in the file disclosed the veteran 
was hospitalized for an exacerbation of COPD in January 1989.  
The veteran had additional exacerbations of COPD in July 1991 
and September 1993.  

The veteran's claim was placed on hold pending development of 
regulations pertaining to tobacco-related claims.  The 
veteran was notified of this action in March 1995.  In August 
1997, the RO sent the veteran a letter which requested that 
he provide information to support his claim.  Among the items 
requested were: a detailed history of his tobacco use; 
medical evidence to show that his condition was the result of 
tobacco use during service; and statements from persons who 
knew him in service and who had personal knowledge of any 
disability he may have had in service.  The veteran was also 
informed that he could furnish the medical evidence directly 
or ask that the RO obtain the evidence for him.

In an August 1997 statement the veteran responded that he 
began using tobacco products in July 1953 and that he smoked 
2 packs per day.  Following service, the veteran worked as a 
plastic mold press operator.  He indicated that in 1971 he 
developed bronchitis and asthma, which was treated through 
1980.  He stated that he developed COPD in 1980 and underwent 
lung surgery in 1987.  Emphysema was diagnosed thereafter and 
the veteran retired on disability in July 1992.  He stated 
that he was presently being treated for emphysema and other 
lung related disease and continues to smoke.

Additional evidence in support of the claim includes private 
treatment reports dated from August 1991 to July 1995 which 
show ongoing treatment for COPD and emphysema, including 
several periods of hospitalizations.  An August 1993 hospital 
summary notes the veteran's long history of severe lung 
disease.  At that time, the veteran reported smoking as many 
as five packs of cigarettes a day.  The veteran had stopped 
smoking in 1991 but had started back recently and was smoking 
1/2 pack per day.  Also of record are treatment reports which 
show the veteran's continued treatment for COPD and emphysema 
between October 1996 and September 1997.

Analysis

The threshold question which the Board must address in this 
case is whether the veteran has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
As such, the Board will review the record to assess whether 
all three of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.

In this case, the veteran contends that he has emphysema that 
originated as a result of his tobacco use that began in 
service.  

As an initial matter, it is noted that in July 1998, the 
Internal Revenue Service Restructuring and Reform Act of 1998 
(IRS Reform Act) was enacted into law as Public Law No. 105- 
206.  In pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. § 
1103).  The new section 1103 does not, however, affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  As such, since the appellant's claim was filed before 
June 9, 1998, the adjudication thereof is not affected by the 
IRS Reform Act.

Particular to claims based on tobacco use, the VA General 
Counsel, in VAOPGCPREC 2-93 (Jan. 13, 1993), held that direct 
service connection may be established for disability shown to 
result from tobacco use during active service. See also 38 
C.F.R. §§ 3.303(d).  

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying upon the criteria set forth in VAOPGCPREC 67-90, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.

In VAOPGCPREC 19-97 (May 13, 1997), it was stated that, 
assuming that VA adjudicators accept the conclusion that 
nicotine dependence may be considered a "disease" for 
compensation purposes, then secondary service connection 
could be established under the terms of 38 C.F.R. § 3.310(a) 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.  The General Counsel further indicated that assuming 
VA adjudicators did adopt the Under Secretary for Health's 
conclusion that nicotine dependence may be considered a 
disease for compensation purposes, then the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

The General Counsel also indicated that, on the issue of 
proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence. Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military.

In a July 1997 letter, which was provided to the directors of 
all Veterans Benefits Administration offices (ROs) and 
Medical Centers (VAMCs), VA's acting Under Secretary for 
Benefits indicated that, in view of the conclusion by the 
Under Secretary for Health for VA that nicotine dependence 
may be considered a disease for VA compensation purposes, 
then the answer in all nicotine dependence cases to the first 
element set forth in the precedent opinion by the General 
Counsel (VAOPGCPREC 19-97) is that nicotine dependence is 
such a disease. The acting Under Secretary for Benefits noted 
that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by him, noting that proximate cause is to be defined 
by the parameters that were set forth by the General Counsel 
in its precedent opinion and according to 38 C.F.R. § 3.310.

Service medical records reflect treatment for colds and upper 
respiratory infections and do not indicate any type of lung 
disorder.  The  veteran was noted to smoke a pack of 
cigarettes per day.  The post service medical evidence of 
record consists of private treatment records dated from 1987 
to 1997 which show ongoing treatment for COPD and emphysema.  
Significantly, with respect to tobacco use, this claim is not 
well grounded because there is no evidence whatsoever showing 
that the veteran's emphysema was due to any identifiable 
residuals of injury or disease due to tobacco use during his 
military service.  Moreover, although his service records 
reflect that he smoked cigarettes, and his medical history is 
corroborative of a long-history of cigarette smoking, during 
and after service, there is no evidence showing that he was 
nicotine dependent during his military service.

The only evidence the veteran has offered in support of his 
claim are his own unsubstantiated contentions.  While the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge . . ."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  In short, 
no medical or other competent evidence showing that he 
currently has a lung disorder due to inservice smoking has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's representative  argues that the Board should 
remand the case to the RO for additional development because 
various provisions in VA ADJUDICATION PROCEDURE MANUAL M21-1 
require that a claim be "fully developed" before a 
determination is made as to whether it is well grounded.  See 
Part III,  1.03a, and Part VI,  1.01b, 2.10f.  The full 
development these provisions call for seems to be triggered 
by a "reasonable probability" of a well-grounded claim ( 
1.01b), or a claim which is "potentially plausible on a 
factual basis" ( 2.10f).  On the facts presented in this 
case as set forth above, the Board finds no such "potential 
plausibility" or "reasonable probability."  Additionally, 
the Board finds that "potentially plausible" cannot be so 
broad as to encompass every claim, because to do so would 
render the statutory scheme of 38 U.S.C.A. § 5107 a nullity.  
See Meyer v. Brown, 9 Vet. App. 425, 434 (1996).  Finally, 
the Court held that the provisions in M21-1, Part III, 
1.03(a) and Part VI, 2.10(f) are invalid because they are 
contrary to 38 U.S.C.A. § 5107(a).  See Morton v. West, 12 
Vet.App. 477, 480-1 (1999), citing Grivois v. Brown , 6 
Vet.App. 136, 139 (1994); Anderson v. Brown, 9 Vet.App. 542, 
546 (1996).  These manual provisions have been rescinded, 
effective August 30, 1999. In the absence of a well-grounded 
claim, the Board does not have jurisdiction to decide the 
merits of the matter, and the appeal must be denied.  Boeck 
v. Brown, 7 Vet. App. 14 (1994)

The VA may, however, be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995). A review of the correspondence in this case, to 
include the statement of the case, shows that the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claim and was advised of what evidence was 
needed in order to support his claim.


ORDER

Service connection for emphysema due to tobacco product use 
in service is denied.



		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals



 

